               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUHERN DIVISION
                           IN ADMIRALTY

ARC CONTROLS, INC.; et al.                                              PLAINTIFFS

v.                                                 CAUSE NO. 1:19cv391-LG-RHW

M/V NOR GOLIATH, in rem; et al.                                       DEFENDANTS

                                 consolidated with

DAN BUNKERING (AMERICA) INC.                                              PLAINTIFF

v.                                                 CAUSE NO. 1:19cv395-LG-RHW

NOR GOLIATH, in rem; et al.                                           DEFENDANTS


     ORDER DENYING CYPRESS PIPELINE’S MOTION FOR SUMMARY
                   JUDGMENT AS PREMATURE

      BEFORE THE COURT is the [211] Motion for Summary Judgment filed by

Plaintiff-in-Intervention Cypress Pipeline and Process Services, LLC (“Cypress

Pipeline”). Defendants M/V NOR GOLIATH and Goliath Offshore Holdings, Pte.

Ltd. (“Goliath Holdings”) filed a response in opposition, and Cypress Pipeline filed a

reply. Having considered the submissions of the parties, the record in this matter,

and relevant law, the Court finds that Cypress Pipeline’s summary judgment

motion should be denied as premature.

                                 I. BACKGROUND

      Plaintiff Arc Controls, Inc. filed this admiralty suit in the wake of the

bankruptcy of Epic Companies, LLC and its subsidiaries. Epic had bareboat

chartered the defendant vessel, the NOR GOLIATH, from her owner, Defendant
Goliath Holdings, and ostensibly contracted for vessel-related goods and services for

which it could not (or at least did not) pay. Arc Controls and numerous other

plaintiffs in intervention arrested the NOR GOLIATH while docked at the Port of

Gulfport,1 asserting maritime liens against the vessel. Notice of the vessel’s arrest

was posted in the Biloxi Sun Herald throughout the month of August, 2019.

      On November 22, 2019, the Court held a hearing regarding multiple motions

for interlocutory sale of the vessel and a motion to release the vessel upon posting

bond. The Court determined that a bond in the amount of $3,921,000.00 would be

sufficient to address the plaintiffs’ claims against the vessel and, by [187] Order

dated November 26, 2019, directed the Clerk of Court to accept a special bond for

that amount into the court’s registry and released the vessel from the custody of the

United States Marshal.

      On February 6, 2020, Intervenor Plaintiff Cypress Pipeline filed the instant

Motion for Summary Judgment, which asks for summary judgment to be entered in

its favor on its claim for unpaid necessary services provided to the vessel. The Rule

16(a) conference – which had not yet been held – occurred on March 4, 2020. Thus,

as of the date that this Motion became fully briefed on February 27, 2020, no

discovery beyond Rule 26 disclosures (which were due February 26, 2020) had

occurred. Defendants NOR GOLIATH and Goliath Offshore respond to the Motion

by invoking Federal Rule of Civil Procedure 56(d) and arguing that the Motion

should be denied as premature. The Court agrees.


1The vessel was subsequently relocated, with the Court’s permission, to the Port of
Pascagoula, which is also within the Southern District of Mississippi.

                                         –2–
                                    II. DISCUSSION

         Federal Rule of Civil Procedure 56(a) provides that summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Although Rule 56(b) allows a summary judgment motion to be made

“at any time,” “courts routinely deny motions for summary judgment as premature

when discovery over relevant matters is incomplete.” Toussie v. Allstate Ins. Co.,

213 F. Supp. 3d 444, 445 (E.D.N.Y. 2016) (citing Miller v. Beneficial Mgmt. Corp.,

977 F.2d 834, 846 (3d Cir. 1992); Murrell v. Bennet, 615 F.2d 306, 310 (5th Cir.

1980)); see also Snook v. Tr. Co. of Ga. Bank of Savannah, 859 F.2d 865, 870 (11th

Cir. 1988) (“Generally summary judgment is inappropriate when the party opposing

the motion has been unable to obtain responses to his discovery requests.”). “The

Fifth Circuit has held it to be an abuse of discretion not to allow further discovery

where discovery to date has been clearly inadequate and a continuance has been

requested under Rule 56(f)[2].” Travelers Prop. Cas. Co. of Am. v. Dillard’s Inc., No.

2:07CV312-KS-MTP, 2008 WL 886099, at *2 (S.D. Miss. Mar. 28, 2008) (citing Xerox

Corp. v. Genmoora Corp., 888 F.2d 345, 355 (5th Cir. 1989)).

         The record before the Court demonstrates that although Defendants dispute

Cypress Pipeline’s factual and legal assertions, Defendants have not yet had an

opportunity to conduct discovery before responding to the summary judgment

motion. Caselaw in the federal courts dictates that such a motion is premature.



2   The former Rule 56(f) has since been re-codified as Rule 56(d).

                                          –3–
The Defendants “must be given appropriate time to gather evidence supporting

their [defenses] against [Cypress Pipeline] before this Court decides whether a

genuine issue of material fact exists.” Travelers, 2008 WL 886099,at *2. Cypress

Pipeline’s Motion will accordingly be denied as premature. Cf. Montgomery v. Nat’l

R.R. Passenger Corp., No. 4:16CV213-M-V, 2018 WL 1309721, at *2 (N.D. Miss.

Mar. 13, 2018).

      IT IS THEREFORE ORDERED AND ADJUDGED that the [211] Motion

for Summary Judgment filed by Plaintiff-in-Intervention Cypress Pipeline and

Process Services, LLC is DENIED without prejudice to Cypress Pipeline’s right to

file a subsequent summary judgment motion at the appropriate time.

      SO ORDERED AND ADJUDGED this the 6th day of April, 2020.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE




                                        –4–
